                                             IT I :S! )( ~~~y
UNITED STATES DISTRICT COURT                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                   ELECTRONICALLY FILED
-----------------------------------   X         DOC #:---r-+--t:--:--
BAE SYSTEMS SOUTHEAST SHIPYARDS                 DATE Fll,ED•.
AMHC INC.,

       Plaintiff,                               19-cv-9658 (JSR)

               -v-
                                                MEMORANDUM ORDER
THOMAS M. CLARKE and ANA M. CLARKE,

       Defendants.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     On October 18, 2019, plaintiff BAE Systems Southeast

Shipyards AMHC Inc.   ("BAE") brought a one-count ·complaint

against defendants Thomas Clarke and Ana Clarke to enforce the

terms of a guaranty. Complaint, ECF No. 1   ~   1; Guaranty, ECF No.

1-2 ("Guaranty") . Contrary to the explicit terms. of the forum

selection clause in the Guaranty as discussed below, the

defendants have now moved the Court to transfer venue to the

Western District of Virginia. ECF No. 12. Their main argument is

that they would have to proceed prose in this Court as they

"cannot afford to hire New York counsel," whereas they would be

represented without cost in the Western District of Virginia by

Timothy E. Dixon, an attorney admitted in Virginia and an

employee at a company with which the defendants are affiliated.

Defendants Thomas M. Clarke and Ana M. Clarke's Motion to

Transfer Venue to the Western District of Virginia, ECF No. 13
("Defs. Mem."), at 1-2. BAE opposes. Plaintiff's Memorandum in

Opposition to Defendants' Motion to Transfer Venue, ECF No. 16

("BAE Opp."). For the reasons set forth below, the Court denies

the defendants' motion.

                            Analysis

     Under 28 U.S.C. § 1404(a), the Court may, "for the

convenience of the parties and witnesses, in the interest of

justice .   . transfer any civil action to any other district or

division where it might have been brought or to any district or

division to which all parties have consented."

     To begin with, the parties here contracted in advance that

any litigation similar to the instant action could be brought in

a state or federal court located in the State of New York:

       The parties hereto (i) consent to the personal
       jurisdiction of the state and federal courts located in
       the State of New York in connection with any controversy
       related to this Guaranty; (ii) waive any argument that
       venue in such forum is not convenient; (iii) agree that
       any litigation initiated by Holder or the Guarantor in
       connection with this Guaranty may be venued in the state
       or federal courts located in the City of New York, New
       York;

Guaranty~ 12. To determine whether this forum selection clause

is enforceable, the Court considers the following factors:

        (1) Whether the clause was reasonably communicated to the
       party resisting enforcement; (2) whether the clause is
       mandatory or permissive .    . ; and (3) whether the
       claims and parties involved in the suit are subject to
       the forum selection clause.      . If [these three
       conditions are met], it is presumptively enforceable. A
       party can overcome this presumption only by (4) making a


                                2
            sufficiently strong showing that enforcement would be
            unreasonable or unjust, or that the clause was invalid
            for such reasons as fraud or overreaching.

Martinez v. Bloomberg LP, 740 F.3d 211, 217     (2d Cir. 2014) . 1 The

parties do not dispute that the first and third factors are

satisfied. Defs. Mem. 4, 5; BAE Opp. 5. Also, contrary to the

defendants' view regarding the second factor that the forum

selection clause here is not mandatory because it states that

litigation "may be venued" here, see Guaranty     <JI   12(iii), the

case law is clear that a combination of such permissive language

with an express waiver of venue objections, see Guaranty         <JI



12(ii), "amounts to a mandatory forum selection clause at least

where the plaintiff chooses the designated forum." Aguas Lenders

Recovery Group LLC v. Suez, S.A., 585 F.3d 696, 700 (2d Cir.

2009) . 2

      The defendants fail to make any, let alone "sufficiently

strong," showing that the fourth factor is satisfied. The


1 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

2 To get around this clear case law, the defendants argue that
their objection to this forum is based on justice
considerations, not based on inconvenience, noting that the
express language of <JI 12(ii) waives only those venue objections
based on convenience. Defs. Mem. 4. The Court is not persuaded,
because the defendants are de facto trying to remove based on
convenience and because justice considerations do not support
their position, as discussed in the next paragraph.




                                    3
defendants claim that they cannot afford to hire New York

counsel and that it is difficult for a prose litigant to

receive justice. Defs. Mem. 5. However, Dixon, who could

allegedly defend them in the Western District of Virginia at no

cost, filed a motion for admission pro hac vice to represent

them before this Court. ECF Nos. 15, 17, 18. Once this motion is

granted, 3 the defendants will have the same representation before

this Court as they would if the case were transferred,

eliminating the prejudice they allege.   4


     Because the forum selection clause is therefore

enforceable, the Court "should not unnecessarily disrupt the

parties' settled expectations," as "the interest of justice is

served by holding parties to their bargain." Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 31 (1988).

     Lastly, this action was commenced several months ago, the

discovery deadlines are soon approaching (with all discovery to

be completed by February 28, 2020), and the case is to be ready


3
  As of the date below, the Court has not been able to grant his
motion due to filing deficiencies on his part, but expects that
these can be rectified. See ECF Nos. 15, 17, 18.

4
  In addition, given the presumptive validity of the forum
selection clause, the private-interest factors are deemed to
weigh ·in favor of the preselected forum. See Atlantic Marine
Construction Co. v. United States Dist. Ct. for W. Dist. of
Tex., 571 U.S. 49, 64 (2013). Accordingly, the Court may
consider only public-interest factors in overruling the forum
selection clause, see id., but the defendants put forth no
public interest factors supporting the motion.

                                4
for trial by April 13, 2020. A transfer of venue at this point

would be costly, ineffective, and contrary to the interests of

justice.

                                 Conclusion

     In sum, the Court denies the defendants' motion in its

entirety. The Clerk is directed to close the entries at docket

num~ers 12 and 13.

     SO ORDERED.

Dated:     New York, NY

           January   _IT; 2020            JED S. RAKOFF, U.S.D.J.




                                      5
